DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the Response After Final Action filed January 27, 2021 in response to the Final Action mailed 12/08/2020.
Applicant submits on p. 6-7 of the remarks that none of the cited references (Sundaran, Farr, and Hunt) show or suggest the claimed dongle of claim 1. Specifically, that Sundaran makes clear that the imaging client 202 on the USB device or the dongle is to be installed and configured in the user device 300 which has the processor and operating system needed to run the application. This has been fully considered and found not persuasive. First, the applicant appears draw his own conclusion from the teachings of Sundaran regarding the dongle’s alleged “installation” on a processor and dongle’s lack thereof an operating system. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration as per MPEP 716.01. Second, as referenced in the art rejections of the most recent office action, it is described in paragraph [0029] of Sundaran that “imaging client 202 may be configured using a portable device connected to the user device 300. The portable device may be a USB device or a plug-n-play type dongle”. Therefore, Sundaran does describe a dongle with a 
Applicant submits on p. 6-7 of the remarks that none of the cited references (Sundaran, Farr, and Hunt) show or suggest the claimed dongle of claim 1. Specifically that Hunt does not disclose a dongle and Farr does not suggest a dongle with a digital processor running an operating system. This has been fully considered and found not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art rejection for claim 1 in the most recent office action was a result of a combination of Sundaran, Farr, and Hunt. As discussed in the most recent office action, and above, Sundaran is relied upon to disclose a dongle with a digital processor running an operating system. Farr and Hunt are relied upon to teach other limitations of claim 1 which are not argued in Applicant’s remarks.
Applicant sets forth on p. 7-8 of the remarks that claim 1 is patentable over Sundaran, Farr, and Hunt, and that claims 2-8 and 15 are patentable over the references by reason of their dependency on claim 1. This has been fully considered and found not persuasive. As discussed above, claim 1 is not allowable, and therefore claims 2-8 and 15 are not allowable based on dependency on claim 1.
Applicant sets forth on p. 7-8 of the remarks that claims 1-8 and 15 are patentable over the nine references cited against these claims. This has been fully considered and found not persuasive. As recited in the most recent office action and the above analysis, the claims are not allowable over the art cited. Applicant's arguments amount to a general allegation that the claims 
Applicant sets forth on p. 8-9 of the remarks that, similar to claim 1, claim 12 recites a dongle with a processor, operating system, and control system, which is not disclosed by Sundaran as the dongle of Sundaran carries an imaging client 202 which is installed in and configured on a processor-based user device 300. This has been fully considered and found not persuasive. As discussed above for claim 1, Sundaran does disclose a dongle with a processor, operating system, and control system.
Applicant sets forth on p. 9 of the remarks that claims 13 and 14 are patentable over Sundaran and Farr by reason of their dependency. This has been fully considered and found not persuasive. As discussed above, claim 12 is not allowable, and therefore claims 13 and 14 are not allowable based on dependency on claim 12.
Applicant sets forth on p. 9 of the remarks that claims 1-8 and 12-15 are patentable over the nine references cited against these claims. This has been fully considered and found not persuasive. As recited in the most recent office action and the above analysis, the claims are not allowable over the art cited. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the nine references. 
For at least the above reasons, applicant’s remarks are not found persuasive and the rejections are maintained as appropriate.
/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/Primary Examiner, Art Unit 3793